 

Exhibit 10.4

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of November 14, 2013,
is made by and between Integrated Drilling Equipment Holdings Corp, a Delaware
corporation (the “Seller”) and Stephen D. Cope, (“Purchaser”).

 

WHEREAS, Seller desires to sell to Purchaser certain shares of Series C
Preferred Stock of Seller, $0.01 par value (the terms of which are more fully
described on Exhibit A attached hereto, the “Shares”), in accordance with the
terms set forth herein, and Purchaser desires to purchase and acquire such
Shares and to pay the Purchase Price (as defined below) for the Shares, and all
the parties hereto agree to be bound by the terms and conditions hereunder.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements made
herein and intending to be legally bound hereby, the parties hereby agree as
follows:

 

Article I

SALE and Purchase of SHARES

 

1.1              Sale of Shares; Purchase Price. Upon the terms and subject to
the conditions set forth herein, Purchaser does hereby purchase and, effective
as of the Closing Date (as defined below), shall acquire from Seller, and Seller
shall sell to Purchaser 5,000 Shares, at a purchase price of $100.00 per Share,
for an aggregate consideration in the amount of $500,000.00 (the “Purchase
Price”), which shall be paid on the Closing Date.

 

1.2              Closing. The closing (the “Closing”) of the purchase and sale
of the Shares shall occur at the offices of the Seller , 25311 I-45 North,
Woodpark business Center, building No. 6, Spring, Texas 77380, on the date
hereof, at 10 a.m. central time (the “Closing Date”). At the Closing, Purchaser
shall deliver, or cause to be delivered to Seller, the Purchase Price with
respect to its acquisition of the Shares, and Seller shall deliver to Purchaser
a stock certificate representing the Shares being sold and a stock power, in the
form attached hereto as Exhibit A, in respect of the Shares, fully endorsed for
transfer to Purchaser.

 

Article II

Representations and Warranties of SELLER

 

Seller represents and warrants to Purchaser:

 

2.1              Legal and Valid Shares. All of the Shares to be received by
Purchaser have been duly authorized and are validly issued, fully paid and
nonassessable.

 

2.2              Authority. Seller has legal capacity to enter into this
Agreement and perform its obligations hereunder. Upon execution and delivery by
the parties hereto, this Agreement shall constitute the valid and legally
binding obligation of Seller, enforceable in accordance with its terms, except
to the extent the enforceability thereof may be limited by bankruptcy laws,
insolvency laws, reorganization laws, moratorium laws or other laws affecting
creditors’ rights generally or by general equitable principles.

 



 

 

 

Article III

Representations, Warranties and
Agreements of Purchaser

 

Purchaser represents and warrants to Seller:

 

3.1              Authority. Purchaser has the requisite legal capacity to enter
into this Agreement and perform its obligations hereunder. Upon execution and
delivery by the parties hereto, this Agreement shall constitute the valid and
legally binding obligation of Purchaser, enforceable in accordance with its
terms, except to the extent the enforceability thereof may be limited by
bankruptcy laws, insolvency laws, reorganization laws, moratorium laws or other
laws affecting creditors’ rights generally or by general equitable principles.

 

3.2              No Brokers or Finders. No agent, broker, finder, or investment
or commercial banker, or other person or firm engaged by or acting on behalf of
Purchaser or its affiliates in connection with the negotiation, execution or
performance of this Agreement or the transactions contemplated hereby is or will
be entitled to any brokerage or finder’s or similar fee or other commission as a
result of this Agreement or the transactions contemplated hereby.

 

3.3              Investment Representations.

 

(a)                The Shares to be received by Purchaser will be acquired by
them for investment for their own account, not as a nominee or agent, and not
with a view to the sale or distribution of any part thereof in violation of
applicable federal and state securities laws, and they have no current intention
of selling, granting a participation in or otherwise distributing the same, in
each case, in violation of applicable federal and state securities laws. By
executing this Agreement, Purchaser further represents that it does not have any
contract, undertaking, agreement or arrangement with any person or entity (a
“Person”) to sell or transfer to such Person, or to any third Person, any of the
Shares, in each case, in violation of applicable federal and state securities
laws.

 

(b)               Purchaser has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of its
investment. Purchaser understands that no federal or state agency has passed
upon this investment or upon the Company, nor has any such agency made any
finding or determination as to this investment.

 

(c)                Purchaser must be prepared to bear the economic risk of this
investment for an indefinite period of time. Purchaser represents that, in the
absence of an effective registration statement covering the Shares, Purchaser
will sell, transfer or otherwise dispose of the Shares only in a manner
consistent with the representations set forth herein.

 

(d)               Purchaser has performed Purchaser’s own due diligence and
business investigations with respect to the Seller. Purchaser is fully familiar
with the nature of the investment in the Seller, the speculative and financial
risks thereby assumed, and the uncertainty with respect to the timing and
amounts of distributions, if any, to be made by the Seller. Purchaser does not
desire any further information which may be available with respect to these
matters and has had a sufficient opportunity to review the matters that it
believes to be important in deciding whether to acquire the Shares. Purchaser
has not relied in connection with this investment upon any representations,
warranties or agreements other than those set forth in this Agreement.

 



2

 

 

Article IV

Miscellaneous

 

4.1              No Waiver; Modifications in Writing. This Agreement sets forth
the entire understanding of the parties, and supersedes all prior agreements,
arrangements and communications, whether oral or written, with respect to the
subject matter hereof. No waiver of or consent to any departure from any
provision of this Agreement shall be effective unless signed in writing by the
party entitled to the benefit thereof, provided that notice of any such waiver
shall be given to each party hereto as set forth below. Except as otherwise
provided herein, no amendment, modification or termination of any provision of
this Agreement shall be effective unless signed in writing by or on behalf of
the Seller and Purchaser. Any amendment, supplement or modification of or to any
provision of this Agreement, any waiver of any provision of this Agreement, and
any consent to any departure by any party from the terms of any provision of
this Agreement, shall be effective only in the specific instance and for the
specific purpose for which made or given.

 

4.2              Notices. All notices, requests, consents and other
communications hereunder to any party shall be deemed to be sufficient if
contained in a written instrument delivered in person or sent by telecopy,
nationally-recognized overnight courier or first class registered or certified
mail, return receipt requested, postage prepaid, addressed to such party at the
address set forth below or such other address as may hereafter be designated in
writing by such party to the other parties:

 

If to Purchaser:Stephen D. Cope

Integrated Drilling Equipment Holdings Corp
25311 I-45 North
Woodpark Business Center, Building No. 6
Spring, TX 77380

 

 

If to Seller:Integrated Drilling Equipment Holdings Corp

25311 I-45 North
Woodpark Business Center, Building No. 6
Spring, TX 77380
Attn: Michael Dion


 

All such notices, requests, consents and other communications shall be deemed to
have been delivered (a) in the case of personal delivery, on the date of such
delivery, (b) in the case of delivery by telecopy, when delivery is confirmed,
(c) in the case of dispatch by nationally-recognized overnight courier, on the
next business day following such dispatch and (d) in the case of mailing, on the
third business day after the posting thereof.

 

4.3              Costs, Expenses and Taxes. Seller shall pay all of the
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the transactions contemplated by this Agreement.

 

4.4              Execution of Counterparts. This Agreement may be executed
simultaneously in two or more counterparts (including facsimile and .pdf
copies), any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
agreement.

 



3

 

 

4.5              Binding Effect; Assignment. The rights and obligations of
Purchaser under this Agreement may be assigned to any other person or entity.
Except as expressly provided in this Agreement, this Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement, and their respective successors and assigns. This
Agreement shall be binding upon the Seller and Purchaser and their respective
successors and assigns.

 

4.6              Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without giving
effect to conflict of laws principles thereof.

 

4.7              WAIVER OF RIGHT TO JURY TRIAL. THE SELLER AND PURCHASER, BY
THEIR EXECUTION HEREOF, WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT. THE
SELLER AND PURCHASER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO THIS AGREEMENT. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
TRANSACTION CONTEMPLATED HEREBY. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

4.8              Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

4.9              Headings. The Article and Section headings used or contained in
this Agreement are for convenience of reference only and shall not affect the
construction of this Agreement.

 

4.10          Injunctive Relief. The Seller and Purchaser hereby acknowledge
that in the event of a breach by any of them of any material provision of this
Agreement, the aggrieved party may be without an adequate remedy at law. The
Seller and Purchaser therefore agree that, in the event of a breach of any
material provision of this Agreement, the aggrieved party may elect to institute
and prosecute proceedings to enforce specific performance or to enjoin the
continuing breach of such provision, as well as to obtain damages for breach of
this Agreement. By seeking or obtaining any such relief, the aggrieved party
will not be precluded from seeking or obtaining any other relief to which it may
be entitled.

 

[Signature Page Follows]

 



4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to been
executed as of the date first above written.

 

  STEPHEN D. COPE           By: /s/ Stephen D. Cope   Name: Stephen D. Cope  
Title: CEO

 

 

  INTEGRATED DRILLING EQUIPMENT HOLDINGS CORP           By: /s/ N. Michael Dion
    Name:  N. Michael Dion     Title:  Chief Financial Officer

 

 

Signature Page to Stock Purchase Agreement



 

 

 

Exhibit A

 

STOCK POWER

 

FOR VALUE RECEIVED, the undersigned hereby transfers and assigns to 5,000 shares
of Series C Preferred Stock of Integrated Drilling Equipment Holdings Corp, a
Delaware corporation (the “Corporation”), standing in its name on the books of
the Corporation and represented by Certificate No. __, and does hereby
irrevocably appoint __________________________________ its attorney to transfer
said stock on the books of the Corporation with full power of substitution in
the premises.

 

Dated as of __________, 2013

 

 

INTEGRATED DRILLING EQUIPMENT HOLDINGS CORP

 

 

By:       Name:     Title:  

 



 

 



 